 



Exhibit 10.38
DEAN FOODS COMPANY
2008 DIRECTOR’S NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
attached Notice of Grant, is made and entered into by and between Dean Foods
Company, a Delaware corporation (the “Company”), and the individual named on the
cover page of this Agreement (“you”).
WITNESSETH:
     WHEREAS, the Company has adopted and approved the Dean Foods Company 2007
Stock Incentive Plan (the “Plan”), which was adopted by the Company’s Board of
Directors (the “Board”) and approved as required by the Company’s stockholders,
and which provides for the grant of non-qualified stock options (“Options”) and
other forms of stock-based compensation to certain Employees and non-employee
Directors of the Company and its Subsidiaries (Capitalized terms used and not
otherwise defined in this Agreement shall have the meanings set forth in the
Plan); and
     WHEREAS, the Options and other Awards provided for under the Plan are
intended to comply with the requirements of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended; and
     WHEREAS, you are a non-employee Director; and
     WHEREAS, The Dean Foods Company Eighth Amended and Restated 1997 Stock
Option and Restricted Stock Plan provided that on June 30 of each year, each
non-employee Director would automatically be granted a non-qualified Option to
purchase 7,500 shares of Stock, subject to the terms and conditions described
therein; and
     WHEREAS, it is the intent of the Compensation Committee of the Board of
Directors that such practice be continued under the Plan;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, and to promote the success of the
business of the Company and its Subsidiaries, the parties hereby agree as
follows:
     1. Grant of Option. The Company hereby grants to you, and you hereby
accept, effective as of the date shown on the attached Notice of Grant (the
“Date of Grant”) and on the terms and subject to the conditions, limitations and
restrictions set forth in the Plan and in this Agreement, an Option to purchase
7,500 shares of Stock for $                 per share (the “Exercise Price”).
     2. Vesting. The Option is immediately vested in full with respect to all of
the underlying shares of Stock subject thereto.
2008 Grant

 



--------------------------------------------------------------------------------



 



     3. Exercise. In order to exercise the Option with respect to any vested
portion, you must notify the Company in writing, either sent to the Corporate
Secretary’s attention at the Company’s principal office, or via the internet
through E*Trade (the Company’s plan broker) at www.etrade.com. No Stock shall be
delivered prusuant to any exercise of an Option until payment in full of the
exercise price therefor is received by the Company. At the time of exercise, you
must pay to the Company the exercise price (as set forth on the Notice of Grant)
times the number of vested shares for which the Option is being exercised. Such
payment may be made in cash or its equivalent or, if permitted by the Committee,
(i) by exchanging shares of Stock you have owned for at least six months (or for
such greater or lesser period as the Committee may determine from time to time)
and which are not the subject of any pledge or other security interest,
(ii) through an arrangement with a broker approved by the Company whereby
payment of the exercise price is accomplished with the proceeds of the sale of
Stock or (iii) by a combination of the foregoing, provided that the combined
value of all cash and cash equivalents and the fair market value of any Stock
tendered to the Company, valued as of the date of such tender, is at least equal
to such exercise price of the portion of the Option being exercised.
     4. Expiration of Option. The Option shall expire, and shall not be
exercisable with respect to any vested portion as to which the Option has not
been exercised, on the first to occur of:
          (a) the tenth anniversary of the Date of Grant;
          (b) 90 days after your term as a non-employee Director of the Company
has expired or been otherwise terminated for any reason other than death,
Retirement or Disability;
          (c) 12 months following the date your term as a non-employee Director
of the Company has expired or been otherwise terminated, if such cessation of
service is due to your death or Disability; or
          (d) the earlier of (i) the tenth anniversary of the Date of Grant, or
(ii) the first anniversary of your death for any Options you hold upon
Retirement.
     For purposes of this Agreement, “Retirement” shall be defined as your
retirement from employment or other service to the Company or any Subsidiary
after you reach the age of 65. “Disability” shall be defined as your permanent
and total disability (within the meaning of Section 22(e)(3) of the Code).
     Upon your death, any vested Option exercisable on the date of death may be
exercised by your estate or by a person who acquires the right to exercise such
Option by bequest or inheritance or by reason of your death, provided that such
exercise occurs within the shorter of the remaining Option term of the Option
and 12 months after the date of your death.
     Notwithstanding any provision of the Plan or this Agreement to the
contrary, you may not, under any circumstances, exercise a vested Option
following your removal as a non-

2



--------------------------------------------------------------------------------



 



employee Director if you are removed as a non-employee Director due to your
willful or intentional fraud, embezzlement or other conduct seriously
detrimental to the Company or any Subsidiary. The determination of whether or
not you will be removed as a non-employee Director for any of the reasons
specified in the preceding sentence will be made by the Committee.
     5. Tax Withholding. The Employer shall have the right to deduct from all
amounts paid to you in cash (whether under the Plan or otherwise) any amount
required by law to be withheld in respect of any awards under the Plan as may be
necessary in the opinion of the Employer to satisfy any applicable tax
withholding requirements under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions that are required by
law to be withheld. In the case of payments of awards in the form of Stock, at
the Committee’s discretion, you will be required to either pay to the Employer
the amount of any taxes required to be withheld with respect to such Stock or,
in lieu thereof, the Employer shall have the right to retain (or you may be
offered the opportunity to elect to tender) the number of shares of Stock whose
fair market value equals such amount required to be withheld.
     6. Transfer of Option. The Option is not transferable except in accordance
with the provisions of the Plan.
     7. Certain Legal Restrictions. The Plan, the granting and exercising of
this Option, and any obligations of the Company under the Plan, shall be subject
to all applicable federal, state and foreign country laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Stock is listed. The Company, in its discretion, may postpone the granting and
exercising of this Option, the issuance or delivery of Stock under this Option
or any other action permitted under the Plan to permit the Company, with
reasonable diligence, to complete such stock exchange listing or registration or
qualification of such Stock or other required action under any federal, state or
foreign country law, rule or regulation and may require you to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Stock in compliance with applicable
laws, rules and regulations. The Company shall not be obligated by virtue of any
provision of the Plan to recognize the exercise of this Option or to otherwise
sell or issue Stock in violation of any such laws, rules or regulations, and any
postponement of the exercise or settlement of this Option under this provision
shall not extend the term of the Option. Neither the Company nor its directors
or officers shall have any obligation or liability to you with respect to any
Option (or Stock issuable thereunder) that shall lapse because of such
postponement.
     8. Plan Incorporated. You accept the Option subject to all the provisions
of the Plan, which are incorporated into this Agreement, including the
provisions that authorize the Committee to administer and interpret the Plan and
which provide that the Committee’s decisions, determinations and interpretations
with respect to the Plan are final and conclusive on all persons affected
thereby. Except as otherwise set forth in this Agreement, terms defined in the
Plan have the same meanings herein.

3



--------------------------------------------------------------------------------



 



     9. Miscellaneous.
          (a) No ISO Treatment. The Option is intended to be a non-qualified
stock option under applicable tax laws, and it is not to be characterized or
treated as an incentive stock option under such laws.
          (b) No Stockholder Rights. Neither you nor any person claiming under
or through you shall be or shall have any of the rights or privileges of a
stockholder of the Company in respect of any of the shares issuable upon the
exercise of the Option herein unless and until certificates representing such
shares shall have been issued and delivered to you or your agent.
          (c) Notices. Any notice to be given to the Company under the terms of
this Agreement or any delivery of the Option to the Company shall be addressed
to the Company at its principal executive offices, and any notice to be given to
you shall be addressed to you at the address set forth beneath his or her
signature hereto, or at such other address for a party as such party may
hereafter designate in writing to the other. Any such notice shall be deemed to
have been duly given if mailed, postage prepaid, addressed as aforesaid.
          (d) Binding Agreement. Subject to the limitations in this Agreement
and the Plan on the transferability by you of the Option and any shares of
Stock, this Agreement shall be binding upon and inure to the benefit of your
representatives, executors, successors or beneficiaries.
          (e) Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware and the
United States, as applicable, without reference to the conflict of laws
provisions thereof.
          (f) Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
          (g) Interpretation. All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement.
          (h) Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
          (i) No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or

4



--------------------------------------------------------------------------------



 



remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.
          (j) Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.
          (k) Relief. In addition to all other rights or remedies available at
law or in equity, the Company shall be entitled to injunctive and other
equitable relief to prevent or enjoin any violation of the provisions of this
Agreement.
[Balance of Page Intentionally Left Blank]

5